Citation Nr: 9921133	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-24 622	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 until January 
1987.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of 
February 1995 of the Cleveland, Ohio Regional Office (RO) which 
denied service connection for an acquired psychiatric disorder.

This case was REMANDED by a decision of the Board dated in May 
1997 and is once again before the Board for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran was discharged from service on the basis of a 
personality disorder. 

2.  A personality disorder is not a compensable disability within 
the meaning of legislation applicable to VA benefits.  

3.  The claim for service connection for an acquired psychiatric 
disorder is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation; no nexus to 
service is clinically demonstrated.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or disability within 
the applicable regulations providing for compensation benefits.  
38 C.F.R.§§ 3.303(c), 4.9, 4.127 (1998).  Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).

2.  The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime service.  
38 U.S.C.A. § 1131 (West 1991).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (1998).  Congenital or 
developmental defects as such, including personality disorders, 
are not diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) (1998).

The Board must now consider the threshold question of whether the 
appellant has presented a well-grounded claim.  In this regard, 
she has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to the claim, and the claim must 
fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a disability.  Second, there 
must be medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury.  Third, 
there must be medical evidence of a nexus between an in-service 
disease or injury and the currently claimed disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps, 126 F.3d at 1468.  

The appellant contends that she now has an acquired psychiatric 
disorder which is of service onset for which service connection 
should now be granted by the Board. 

Factual Background

The service medical records reflect that the veteran was seen in 
sick bay in January 1984 indicating that she wanted a reversal of 
a tubal ligation she had had at age 18.  She was interviewed 
concerning her decision and was described as bright, verbal, and 
clearly goal directed.  Affect was bright and mood was noted to 
be quite pleasant.  It was reported that she showed no signs of a 
thought disorder.  An assessment of no mental disorder was 
rendered and it was noted that there was no psychological 
contraindication to her request.  

Sick bay records in April 1986 show that the appellant was a self 
referral for ruminations over job frustrations.  It was noted 
that she was strongly compulsive, rigid and perfectionistic and 
had become frustrated with the mediocrity at her current station.  
It was recorded that she had other complaints which included 
headaches, gastrointestinal burning and decreased sleep.  The 
veteran was found to be oriented and without illusions, delusions 
or hallucinations, but was tense and controlled with restricted 
affect.  There was no evidence of a thought disorder.  An 
assessment of job problem was recorded.  She was seen again in 
May 1986 in follow-up where it was noted that she felt 
improvement at work, but now had personal concerns about 
relationships.  An assessment of relationship problem was 
recorded at that time.  The service medical records show that the 
veteran subsequently received regular consultation and/or 
counseling in the mental health clinic.  In July 1986, it was 
reported that a review of the mental health clinic records showed 
no "Axis I elevations" but notable 2-6 patterns on Axis II."  
An assessment of 301.82 was rendered.  It was recorded that the 
veteran remained well compensated despite the diagnostic 
impression and would continue weekly therapy.  In August 1986, it 
was reported that she was not motivated to continue active duty 
in the Air Force and desired separation.  

A mental health clinic closing note dated in September 1986 
provided a summary indicating that when the veteran had first 
been seen in April 1986, she had complained of multiple conflicts 
with co-workers and increasing frustration and irritability on 
her job.  It was noted that she had had a very traumatized 
childhood and had been experiencing an extreme degree of 
detachment from people, some suicidal ideation, and feelings of a 
splitting of her personality.  It was reported that while 
working, she was the image of competence and efficiency, but that 
beneath it all were intense feelings of worthlessness, fear of 
acting out behavior and intense dissatisfaction with her role in 
the military which she perceived as not giving enough and 
uncaring.  It was noted that while she had made some improvement 
during therapy, her misgivings about the military and the 
underlying sources of conflict did not resolve.  An assessment of 
avoidant personality, chronic, DSM-III Code 301.82 was rendered.  
The examiner indicated that she did not desire further therapy 
and that he had recommended and provided written support for a 
miscellaneous discharge to her commander since the avoidant 
personality was not paralleled by sufficient acting out or poor 
duty performance to warrant separation under the provisions of 
paragraph 5-11, AFR 39-10.  It was noted that further follow-up 
therapy might be warranted. Upon examination in October 1986 for 
separation from service, it was noted that the service member was 
unable to adapt to military service, had been approved for 
separation, and had been rendered a diagnosis of avoidance 
personality disorder. 

The veteran's DD-Form 214 depicts the narrative reason for 
separation as "CONDITIONS THAT INTERFERE WITH MILITARY SERVICE--
DISABILITY-CHARACTER AND BEHAVIOR DISORDER."

The postservice record contains clinical data from the Valley 
Mental Health Services reflecting that the veteran sought 
psychological treatment from July or August 1988 until September 
1989.  Pertinent history obtained during the course of therapy 
revealed that she had been a self referral stating that she was 
depressed and wanted to get her life back together.  She related 
that she had done quite well in service but had become very 
depressed when she had not received a raise she had anticipated.  
She indicated that she had entered therapy, and that this had 
helped, but eventually decided to leave the military.  She was 
reported to have stated that the only way she could get out was 
on the basis of a character disorder.  The veteran said that she 
had stayed in Germany near the Air Force Base for a year, and met 
a man to whom she became engaged to marry.  She stated that the 
marriage was eventually called off and that he went away and that 
she never saw him again.  She noted that she was left without any 
furniture or money when he did not return, and had had to live 
with friends, and became more and more depressed to the point of 
feeling "paralyzed."  She related that her German visa ran out 
and that she attempted many times to get back to the U.S., but 
had difficulty because of lack of funds.  She said that she 
eventually got the U.S. Embassy to buy her a ticket home, had 
been back only seven weeks, and was currently living with family 
members.  She related that she was unhappy in that situation.  

It was noted that the veteran described her first 22 years of 
life as very difficult and said that she felt that she never had 
any control over her life.  She related that she felt her mother 
hated her, and that she was always trying to get her family's 
acceptance which she never received.  It was reported that she 
had obtained a part-time job seven days before after much 
determination and persistence.  It was indicated that she was not 
drinking but did have a history of alcohol abuse in college.  

The examiner noted that the veteran presented as a bright verbal 
woman who was tearful and depressed throughout the interview and 
who said that she saw "no light at the end of the tunnel."  It 
was reported that she slept well and denied current suicidal 
thinking, but indicated that she had felt suicidal when she was 
22 years old when she had had a baby out of wedlock.  She related 
that she had gained a great deal of weight recently and did not 
like the way she looked.  It was felt that she had many self-
esteem issues, an inability to have a "healthy emotional 
experience" with a man, and many unstable relationships.  
Diagnoses of dysthymic disorder and generalized anxiety disorder 
were rendered at that time.  It was recommended that she have 
individual psychotherapy for at least once, or possibly twice a 
week during her period of crisis.  

A summary treatment page dated in January 1990 indicated that 
there had been no contact with the appellant since September 
1989.  It was noted that in the last few months prior to 
discontinuing her therapy, the appellant had become quite 
antagonistic and argumentative, refused to take her medication, 
seemed to be caught up in a control struggle and had many 
features of losing control.  It was reported that she felt she 
was not being diagnosed correctly, and indicated that she had 
either a multiple personality disorder or a schizoaffective 
disorder.  It was noted that she decided that she no longer 
wanted to continue in treatment because "we could not possibly 
understand her if we did not agree with her."  An assessment of 
borderline personality disorder was rendered at that time.

Additional private clinical records show that the veteran 
obtained therapy and medication management for psychiatric 
symptoms from April through December 1989.  Upon initial 
consultation it was noted that she displayed an underlying mood 
of mild to moderate depression.  It was reported that there was 
no evidence of hallucinations, delusions, disordered thought 
processes, flight of ideas or ideas of reference, and no evidence 
of any acute psychiatric syndrome.  An intake impression of 
dysthymia was rendered.  The examiner also felt that there was 
some personality diagnosis that could be made, but was not 
certain as to what it was at that point.  A guess was made, 
however, that it might be of a narcissistic or borderline type.  

A Diagnostic Assessment Form of VA outpatient treatment between 
February 1993 to July 1993 rendered diagnoses of psychosis, not 
otherwise specified and mixed personality disorder.  A private 
intake evaluation dated in November 1993 noted diagnoses of rule 
out bipolar disorder, rule out schizoaffective disorder and rule 
out psychosis, not otherwise specified on Axis I, and a 
provisional diagnosis of borderline personality on Axis II.

The veteran was afforded a VA examination for compensation and 
pension purposes in October 1994.  She stated that she had been 
awarded Social Security benefits for mental problems in March 
1994, had been referred to the VA Hospital and had therefore 
filed for disability.  She related that she had had an evaluation 
at the Bureau of Vocational Rehabilitation through the Veterans 
Homeless Program after being delusional and having visual 
hallucinations, and had been diagnosed as borderline 
schizophrenic.  She said that she was currently working on an 
Associate degree in accounting.  

The veteran essentially reiterated previous background history 
but noted on this occasion that the military became vindictive 
before she left in 1987.  She related that she had sought therapy 
for the past eight years and was currently in treatment.  The 
appellant stated that at age 31 in 1987, she began to have 
bizarre experiences, to include an episode during which she felt 
her brain was growing out of her head.  She recalled having a 
four-hour long vision in 1991 and stated that such incidents 
recurred frequently until July 1992.  She said that she also 
began to hear voices at that time, and felt that a spirit guide 
was talking to her.  The veteran related that voices still talked 
to her everyday.  She also described more recent hallucinatory 
phenomena.  It noted that she had had a complete neurological 
work-up which had been normal, and that she was not currently on 
any type of medication.  She said that no medication had helped 
her thus far.  

The veteran stated that she had tried to kill herself when she 
was very young and made her last suicide attempt at age 12.  She 
gave a history of sexual trauma and abuse.  Following mental 
status evaluation, the examiner stated that it was difficult to 
pinpoint a particular diagnosis for the veteran, but that she 
most likely did not meet the full criteria for schizophrenia or 
any other major psychotic disorder.  It was felt that she did 
have some symptoms of post-traumatic stress, symptoms of a 
psychosis and different symptoms of a personality disorder.  
Diagnoses on Axis I were psychosis, not otherwise specified and 
anxiety disorder, not otherwise specified.  An Axis II diagnosis 
of personality disorder was rendered.  The examiner commented 
that the appellant appeared to have a high level of functioning 
with some mild impairment secondary to her problems, but 
otherwise seemed to be doing quite well.

A report dated in May 1995 was received from J. M. Dietric, M. 
Ed., who indicated that the appellant had received counseling 
from her between January 1991 and April 1992.  It was noted that 
during the initial phase of their work together, the veteran had 
evidence of borderline personality characteristics consistent 
with her history of emotional and sexual abuse, as well as a 
highly developed capacity to dissociate consistent with her 
history.  It as reported that she later became clearly psychotic 
with symptoms which included hallucinations, delusions, 
inappropriate correspondence and threatening behavior.

The veteran presented testimony at a personal hearing on appeal 
in May 1996 to the effect that she received therapy in service 
for problems at work, including conflict with her supervisors.  
She related that her frustration about the problems there and her 
inability to make some effective changes or control anything led 
to crying experiences leading to her seeking treatment.  She said 
that she was working up to 70 hours a week and having problems 
sleeping, and was advised to reduce her hours to relieve stress.  
The veteran stated that she was an intelligence analyst with a 
top secret security clearance, and felt that the psychiatric 
examiner in service minimized the seriousness of her symptoms in 
light of her sensitive position.  She said that he had indicated 
to her that what she was experiencing was very severe and advised 
her to seek treatment after leaving the military.  The appellant 
stated that she had attempted to get a job on the base after she 
left service but had gotten a bad report from her commanding 
officer, and that she was also unable to become employed at other 
military bases.  She said that she experienced hostility and very 
bad treatment prior to being discharged and continued to have 
crying spells, sleeplessness and inability to think clearly after 
leaving service.  She indicated that she was still in Germany 
when she experienced her brain growing outside her head, but did 
not seek any treatment for it because she was in a foreign 
country, did not have medical insurance, and felt she could 
handle it.  The veteran reported that she first saw someone in 
July 1988 for continuing psychiatric symptoms.  

The appellant underwent a VA psychiatric examination in December 
1996 whereupon previous social, background and military history 
was recited.  The appellant related that she was in a constant 
state of depression and heard voices all the time.  She related 
that she was suicidal a great deal and had tried to overdose with 
a bottle of aspirin.  

The examiner commented that differential diagnoses in the 
veteran's case had been rather complicated in the past, and had 
sometimes included schizoaffective disorder and major depression 
with psychotic features.  It was noted that during a discussion 
with the appellant, he was unable to find a time in her life when 
either depressive or psychotic symptomatology existed without the 
presence of the other.  It was felt that this made the diagnosis 
of schizoaffective disorder much less likely.  It was reported 
that the veteran herself stated that psychotic symptomatology had 
started to occur about 1992 before her first and only psychiatric 
hospitalization in 1993.  She indicated that prior to such, she 
had had some difficulties at work and some depression going back 
as far as childhood.  It was noted that at the same time, there 
had been no occasion in which the veteran had had delusions or 
hallucinations in the absence of trauma mood symptoms.  

Following mental status evaluation, a diagnostic impression of 
major depression with psychotic features, was rendered on Axis I.  
The examiner noted that a diagnosis of a personality disorder 
would be deferred at the present time, although there was some 
evidence of a passive-aggressive trait.  It was the examiner's 
opinion that the veteran's major symptomatology began in 1992, 
according to her, and that this was about five years after she 
left the military.  It was felt that she had some problems which 
preceded her service and which occurred throughout active duty to 
some degree and continued afterwards, but that he did not see a 
particular precipitating event in service which would lead one to 
think that what she had a service-connected disability.  

D. I. Zucker, Ed. D, wrote in a report dated in November 1997 
that the appellant had been a patient since December 1994 and 
remained in treatment for symptoms which included bouts of 
depression, anxiety and panic attacks.  

Pursuant to Board Remand of May 1997, the appellant underwent 
another VA examination for compensation and pension purposes in 
February 1998.  Following a comprehensive review of the clinical 
history, psychiatric evaluation, and review of the records, a 
diagnosis of probable schizoaffective disorder was rendered on 
Axis I.  It was noted that the veteran had a substantial mood 
disorder as well as a thought and perceptual disorder which 
seemed to be mood congruent.  It was added that in other words, 
it seemed as if she had a thought and perceptual disorder which 
was not correlated directly to her being in a depressed mood.  On 
Axis II, it was felt that the appellant had qualities of a mixed 
personality disorder.  It was found that she had schizotypal as 
well as narcissistic traits, but it was not felt that past 
diagnoses of avoidant ad borderline personality disorder were 
supported.  It was determined that her self-esteem was very 
fragile and that this was secondary to a narcissistic personality 
trait.  It was added that her ability to value friends and desire 
to hold on to them was not in line with the diagnosis of avoidant 
personality disorder. 

The examiner responded to questions posed in the remand request 
to the effect that the veteran did not have a psychotic disorder 
in service and that there did not appear to be any direct link 
between her symptoms in the military and the development of 
psychotic symptomatology in 1992.  It was felt that the issues 
she was discussing with her outpatient therapists during the 
period from 1988 to 1992, included her problems in the military 
which were probably secondary to her lack of self esteem which 
probably occurred prior to service in view of her childhood 
history.  The examiner went on to say that the symptoms that 
veteran had in the military probably brought back some old 
memories of how her mother used to treat her leading to her 
feeling not particularly valued in service.  It was noted that 
the symptoms described in service as a personality or character 
disorder did exist and were treated at that time.  He stated that 
some of the issues she had at that time were still present and 
that there was therefore continuity between her treatment of 
mental illness in the military and her current situation.  The 
examiner stated that the veteran's situation in the military did 
not include psychosis, which seemed to have developed 
spontaneously in 1992 under the stress of having two jobs, and 
which was probably independent of any previous psychopathology.  

Analysis

The Board has conducted a thorough review of the extensive 
clinical evidence of record.  The evidence in this instance shows 
that while the appellant did indeed receive ongoing therapy and 
counseling in the mental health clinic while in service, it is 
clearly demonstrated that no acquired psychiatric disorder was 
diagnosed with respect thereto.  The record reflects that she 
received a diagnosis of avoidant personality on at least two 
occasions when review and assessment of her case were undertaken, 
as well as upon service discharge examination report in October 
1986.  Her DD-Form 214 clearly notes that she was discharged on 
the basis of a character and behavior disorder.

The postservice record shows that the appellant sought treatment 
in mid 1988 for reported symptoms of depression and an impression 
of such, along with anxiety, was initially rendered.  It is 
demonstrated, however, that her therapist's final diagnosis after 
treating the appellant for over a year was borderline personality 
disorder.  When the appellant obtained therapy and medication 
management from April to December 1989, it was again felt upon 
intake evaluation that she had dysthymia.  However the examiner 
felt that a personality diagnosis of a narcissistic or borderline 
type was indicated.  

The subsequent record reflects that the appellant received 
extensive psychological treatment over the years and that a 
number of diagnoses were rendered in this regard, including 
schizoaffective disorder, rule out bipolar disorder, and major 
depression with psychotic features.  The record reflects that a 
psychosis was 

definitively diagnosed in 1993, but that upon ensuing VA 
examinations, it was felt that a psychosis dated back to 1992.  
Throughout the postservice time frame, however, she was 
consistently found to have a personality disorder on Axis II.  
The record indicates while the examiner on most recent VA 
examination in February 1998 was of the opinion that the 
diagnosis of avoidant personality in service could not be 
supported, it was clearly confirmed that the symptoms described 
in service were consistent with a personality or character 
disorder which had persisted.  

The Board notes that while the appellant has made statements and 
presented testimony to the effect that she experienced an episode 
after service wherein she felt her brain was growing out of head, 
and generally felt that there were indications of a neurotic 
and/or psychotic process in service and thereafter, the clinical 
evidence of record does not support this proposition.  Evidence 
of depression and/or anxiety was first clinically demonstrated 
more than a year and a half after her release from active duty 
and it has been clinically determined that a psychosis did not 
become manifest until approximately 1992.  Consequently, there is 
no evidence of a neurosis in service or a psychosis manifested to 
a compensable degree within one year of her discharge from active 
service for service connection for an acquired psychiatric 
disorder to be conceded on either a direct or presumptive basis.  
See 38 U.S.C.A §§ 1101, 110, 1112, 1113 (West 1991); 38 C.F.R. 
§§  3.307, 3.309 (1998).

On the issue of a personality disorder, it is noted that the 
veteran was shown to have a personality disorder in service and 
that after service a personality disorder has been among the 
diagnoses offered in her behalf.  This is detailed above.  
However, as also noted above, personality disorders are not 
diseases or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1998); Beno v. Principi, 3 Vet.App. 439 (1992).  Since the 
law is controlling in this regard, the appeal on this issue must 
be denied.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  


While the appellant now asserts that she has psychiatric 
disability which is directly attributable to service experiences, 
it must be pointed out that as a layperson who is untrained in 
the field of medicine, she is not competent to provide a medical 
opinion as to causation and onset in this matter.  See Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board must point out in this 
instance that where the determinative issue involves medical 
causation or a medical diagnosis, competent evidence is required 
to make a claim "plausible" or "possible."  Libertine v. Brown, 9 
Vet. App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the only evidence of record before the 
Board specifically linking any current acquired psychiatric 
disability to service consists of the veteran's own contentions 
and testimony.  No competent person has provided any link between 
service and a current psychiatric disorder otherwise.  Grottveit.  

The Board notes that without the requisite competent evidence 
reflecting that the veteran now has an acquired psychiatric 
disorder incurred in service, she has not met her burden of 
submitting evidence that her claim of service connection for such 
is well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Accordingly, the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder is found 
to be not well grounded, and the appeal must be denied.  As the 
appellant's claim in this respect is not well grounded, the VA 
has no further duty to assist her in developing the record to 
support the claim.  Epps.  Moreover, the Board is not aware of 
the existence of any relevant evidence which, if obtained, would 
make the claim well grounded.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete her 
application for service connection for an acquired psychiatric 
disorder.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is not well grounded; the claim is thus denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

